Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action on the 17/023152 application filed on 9/16/20.
Claims 1-8 are pending and have been fully considered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation requiring “said length of tubing terminating at said outlet” which refers to the outlet at the bottom end of the main body, must be shown or the feature(s) canceled from the claim(s). Figures 1, 3-4 all show the length of tubing terminating below the said outlet. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #32 recited on Page 2, line 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 5, paragraph 2, line 11, the specification recites “tubular main body 40 having upper 32 and lower ends 34”. However, Figure 1 shows reference #34 at the bottom of the length of tubing 50 not at the bottom of the main body and reference #32 is not shown in any of the figures.  
Appropriate correction is required.
Claim Objections
Claims 1, 2 are objected to because of the following informalities: Claim 1, line 2 recites “an generally” which should be “a generally”; and Claim 2, line 1 recites “a opening” which should be “an opening”.  Appropriate correction is required.
Claim 1 is objected to as it appears to repeat the limitation “top end having a motor affixed thereto” (line 3-4) by reciting “a motor affixed to said top end” in line 5. For the sake of examination these limitations are being interpreted as referring to the same motor. If applicant intended a different interpretation (i.e. a second motor, or the motor being affixed to the top of the length of tubing) the claim should be amended to correct the recited language. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2, recites “said outlet has an opening with a variable diameter to control gas bubble size”. The claim depends from claim 1 in which the outlet is defined as “main body having top and bottom ends… said bottom end having an outlet. Therefore, the limitation of “said outlet” in claim 2 refers back to the outlet of the main body and the specification lacks any disclosure of the main body outlet having a variable diameter to control gas bubble size. Claims 3-5 are likewise rejected as they depend from claim 2 and therefore contain the same deficiency. 
Additionally, claim 5 recites “a sensor for determining the gas bubble size generated at said outlet, said sensor generating the control signals”. However, the specification only discloses sensors for oxygen and pH (see page 9) and not any sensors for determining gas bubble size generated at the outlet. The only structure disclosed for accomplishing the functions recited in claim 5 is the controller 190, Page 9, line 3. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the diameter of said opening may be automatically adjusted”. The phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally, the claim is drawn to an apparatus but does not recite any structural components for performing the recited functional language. It is unclear what structure provides the adjustment of the diameter of the opening. Therefore, the meets and bound of the claim cannot be determined and the claim is indefinite. It is noted “Apparatus claims cover what a device is, not what a device does,” See MPEP § 2114. Claims 4-5 are likewise rejected as they depend from claim 3 and therefore include the same deficiencies. 
Claim 8 recites “wherein said gas flow out at a predetermined rate, said rate determined by feedback control signals generated in response to sensed oxygenation rates”. The claim is drawn to an apparatus but does not recited any structural components for achieving the recited functions. Therefore, the meets and bounds of the claim cannot be determined and the claim is indefinite. It is noted “Apparatus claims cover what a device is, not what a device does,” See MPEP § 2114.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SHEVITZ (WO 2018/209133), rejections below based on the US PG Pub. of the PCT (US 2020/0165558). 

    PNG
    media_image1.png
    641
    574
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    709
    555
    media_image2.png
    Greyscale
With respect to claim 1, SHEVITZ discloses a bioreactor comprising an impeller and sparger system (apparatus for applying gas and agitation) comprising a generally elongated air tight cavity 37 (main body) formed between seals 23, 24 (top and bottom ends), the top seal having a motor and drive shaft 42,43 affixed thereto, the bottom seal 24 having an outlet for the impeller shaft tube 9; the motor 43 coupled to the impeller shaft tube 9 (length of tubing), the impeller shaft tube extending through the outlet terminating in a sparge frit (outlet of tube), the tube having opening 27 (aperture formed therein), a gas source connected to a manifold outlet 88 which is connected via a conduit 29 to a check valve 33 at the entrance to conduit 26 in the head plate (source of pressurized gas selectively connected to said apparatus), the gas flows through opening 27 into the shaft tube to be discharged through a sparge frit (outlet) at the bottom of the shaft or at any point along the shaft (0102-105, Fig. 1B, 7D); the motor providing rotation to the tubing (0106). 
With respect to claims 7-8, SHEVITZ discloses a controller to provide torque to the agitation shaft (0087, 0106); the controller receiving feedback from oxygen sensors (sensed oxygenation rates (0113) and controlling flow rates (gas flows at a predetermined rate) and control of all devices (in response to control signal) (0120-121). It is noted the recited functional  limitations do not define or describe the structure of the device. MPEP 2114-2115 states a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. With regards to the examination of an apparatus or device, MPEP 2114 states that "[A]pparatus claims must be structurally distinguishable from the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHEVITZ (WO 2018/209133), rejections below based on the US PG Pub. of the PCT (US 2020/0165558) as applied above, in view of GREEN (US 2010/0267104). 
With respect to claim 2-5, SHEVITZ discloses the outlet frit of the shaft is porous (outlet has opening) but does not explicitly disclose the opening has a variable or automatically adjusted diameter to control bubble size, or sensor for generating control signals. However, GREEN discloses a bioreactor 202, with an interface plate (outlet) having holes (opening) that allow air/CO2 mixture to flow under 7 psi pressure (pressurized gas) into the culture medium (0064-65, Fig 2, 7); the sizes of the holes in the interface plate are essential to the formation of bubbles with an optimal shape, the size and rate of emission of the bubbles are adjustable (variable diameters) (0075-76) as the size of the holes dictate the size of the bubbles (to control gas bubble size) (0095) in which during use the size (diameter) of the aperture of the interface is adjusted to optimize delivery to the culture (0019, 0062) via a piezo or MEMS valve technology to make each aperture active and controllable, each aperture separately controlled by a sensor at the interface plate (outlet) (sensor for determining gas bubble size, sensor generating control signals) which makes automatic adjustments based on control signals from a feedback value (0125-6, 0130). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the outlet holes of SHEVITZ to include the automatically adjustable and variable diameter size apertures, sensor and control signals as taught by GREEN because the sizes of the holes in the interface plate  are essential to the formation of bubbles with an optimal shape. Bubbles formed from an under-sized aperture can produce turbulence (mainly inertial cavitation) that can destroy up to 20% of the organisms in the culture and the size of the bubbles are adjustable to fit the desired characteristics of the organism grown in the culture medium (0075-76).
Additionally, it is noted the recited functional  limitations do not define or describe the structure of the device. MPEP 2114-2115 states a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. With regards to the examination of an apparatus or device, MPEP 2114 states that "[A]pparatus claims must be structurally distinguishable from the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHEVITZ (WO 2018/209133), rejections below based on the US PG Pub. of the PCT (US 2020/0165558) as applied above, in view of DENNEN (US 20110116342).
With respect to claim 6, SHEVITZ discloses the motor is connected to the bioreactor controller (0087) and provides rotation to the shaft (0106) but does not explicitly disclose the motor rotates at a speed of greater than 400RPM. However, DENNEN discloses a method for scaling mixing operations comprising a vessel (bioreactor) with an impeller with rotating shaft having a mixer motor (Fig 11, 13-14) capable of various rotational speeds, the motor is typically selected based on vessel capacity, fluid viscosity and other parameters; that the mixing time is highly dependent on impeller speed and vessel size; and that the motor can be operated at 450 RPM (0027-29), or 665-11630, or 1500-3500RPM (greater than 400 RPM) (Tables 1 & 2). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the motor of SHEVITZ to function at a speed of greater than 400 RPM because, typically mixing time decreases with an increase in RPM, furthermore, the variability of the mixing time decreases as the RPM increases. In other words, increased agitation improves the repeatability of the test (DENNEN 0028). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References US 2017/0107129, 2007/0125706, 5779996, 5008197 are all related to rotating shafts (tubing) with motors in which gas is flowed through the shaft to an outlet in a bioreactor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799